
	

113 HR 5144 IH: EASY Voting Act
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5144
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2014
			Mr. Cleaver (for himself, Mr. Cohen, Mr. Schiff, Ms. Jackson Lee, and Mr. Pocan) introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to require States which require individuals to present a
			 photo identification as a condition of voting in elections for Federal
			 office to accept a photo identification presented by a student which is
			 issued by the school the student attends.
	
	
		1.Short titleThis Act may be cited as the Equal Access to Support Youth Voting Act or the EASY Voting Act.
		2.Requiring states to accept student identifications for purposes of meeting voter identification
			 requirements
			(a)Acceptance of student identificationsTitle III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended by inserting
			 after section 303 the following new section:
				
					303A.Requiring acceptance of student photo identification as current and valid photo identification
						(a)Acceptance of student identificationsA State or local election official shall accept a current and valid student photo identification
			 issued by an institution of higher education to a student attending such
			 institution of higher education as a current and valid photo
			 identification for purposes of section 303(b)(2) or of any State or local
			 law which requires an individual to produce a current and valid photo
			 identification to obtain a ballot or vote in an election for Federal
			 office.
						(b)DefinitionIn this section, the term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C.
			 1001), except that such term includes a proprietary institution of higher
			 education described in section 102(b) of such Act (20 U.S.C. 1002(b))..
			(b)EnforcementSection 401 of such Act (42 U.S.C. 15511) is amended by striking and 303 and inserting 303, and 303A.
			(c)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 303
			 the following new item:
				
					
						Sec. 303A. Requiring acceptance of student photo identification as current and valid photo
			 identification..
			(d)Effective dateThe amendments made by this section shall apply with respect to elections occurring on or after the
			 date of the enactment of this Act.
			
